Citation Nr: 0318715	
Decision Date: 08/04/03    Archive Date: 08/13/03	

DOCKET NO.  99-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chloracne. 

2.  Entitlement to service connection for acne rosacea. 

3.  Entitlement to an effective date prior to November 27, 
1996, for a grant of service connection for non-Hodgkin's.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had nearly continuous active service from June 
1953 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon.  


FINDINGS OF FACT

1.  In a November 1982 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chloracne; a notice of disagreement was not received to 
initiate an appeal from that determination. 

2.  Certain evidence received since the November 1982 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for chloracne.  

3.  The veteran served on active duty during the Vietnam War.

4.  Chloracne was not manifested during the veteran's active 
duty service, within one year of last exposure to herbicide 
agents, or for several years after discharge from service, 
nor is chloracne otherwise shown to be related to the 
veteran's active duty service.  

5.  Acne rosacea was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
acne rosacea otherwise shown to be related to the veteran's 
active duty service. 

6.  A claim for entitlement to service connection for non-
Hodgkin's lymphoma was not received prior to July 1997. 


CONCLUSIONS OF LAW

1.  The November 1982 rating decision which denied 
entitlement to service connection for chloracne is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The veteran's claim of entitlement to service connection 
for chloracne has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  

3.  Chloracne was not incurred in or aggravated by the 
veteran's active duty service, nor may chloracne be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Acne rosacea was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

5.  The criteria for entitlement to an effective date prior 
to November 27, 1996, for the grant of service connection for 
non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2002); 
Sears v. Principi, 16 Vet. App. 244, 249-250 (2002).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations.  The claims file includes 
multiple examination reports, outpatient treatment records, 
private medical records, and the veteran's testimony.  
Significantly, no additional pertinent evidence has been 
identified by the claimant or his attorney as relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.  

In multiple letters from the RO to the veteran, and in 
multiple supplemental statements of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A January 2003 letter to 
the veteran specifically discussed VCAA and a March 2003 
supplemental statement of the case set forth the provisions 
of 38 C.F.R. § 3.159 regarding VA assistance in developing 
claim.  Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
of entitlement to service connection and the basis upon which 
the veteran could receive an earlier effective date for the 
award of service connection for non-Hodgkin's lymphoma.  The 
discussions in multiple rating decisions, the statement of 
the case, and multiple supplemental statements of the case, 
and letters from the RO to the veteran have informed the 
veteran and his attorney of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

II.  Service Connection for Chloracne

In November 1982, the RO denied the claim of service 
connection for chloracne on the basis that the most recent 
Agent Orange examination was negative for chloracne.  A 
notice of disagreement was not received to initiate and 
appeal from that determination, and it became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Although the RO 
initially found that new and material evidence had not been 
received to reopen the chloracne claim, the May 1999 
statement of the case reflects that the RO subsequently did 
reopen the claim.  However, although the Regional Office may 
have determined that new and material evidence was received 
to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

The original denial of the chloracne claim in 1982 was on the 
basis that medical examination did not show that the veteran 
suffered from chloracne.  However, on VA examination in 
August 1997, the veteran was diagnosed with chloracne 
secondary to exposure to Agent Orange.  In the context of the 
basis for the 1982 denial, this new medical evidence is also 
material.  The Board agrees with the RO that the claim has 
been reopened. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116.  38 C.F.R. § 3.309(e) lists the disabilities for 
which service connection may be granted on a presumptive 
basis.  Among the listed disabilities are chloracne or other 
acneform disease consistent with chloracne.  It should be 
noted here that under 38 C.F.R. § 3.307(a)(6)(ii), chloracne 
or other acneform disease consistent with chloracne shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval or air 
service.  

Review of the record does not show that chloracne or other 
acneform disease consistent with chloracne was noted during 
service or for several years after discharge from service.  
There is therefore no basis to find that service connection 
is warranted under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309(e) based on exposure to herbicides.  However, 
direct service connection may nevertheless be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service."  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

The Board again notes that there was no reference to 
chloracne until the 1990's.  While VA examinations in August 
1979 and December 1980 referred to acne rosacea, the reports 
of these examinations did not mention chloracne.  The 
examiner who conducted a VA examination in August 1997 noted 
the veteran's exposure to Agent Orange and diagnosed 
chloracne "secondary to exposure to Agent Orange."  
However, other than noting inservice exposure to Agent 
Orange, the examiner provided no information upon which his 
opinion was based.  

On VA examination in September 1999, the examiner diagnosed 
rosacea and an acneform eruption, most likely consistent with 
folliculitis.  The examiner commented that chloracne itself 
seemed unlikely give the remote exposure.  The examiner 
further indicated that one would not expect, based upon 
previous research, that chloracne would persist 30 years 
after the exposure to Agent Orange.  

After considering the totality of the evidence, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for chloracne.  While the 
veteran is presumed to have been exposed to herbicides during 
his Vietnam service, chloracne was not manifested during the 
one year period after last exposure to herbicide agents.  
Moreover, chloracne was not manifested during service or for 
many years thereafter as reflected by service medical records 
and the reports of VA examinations in 1979 and 1980.  In 
fact, it is questionable as to whether the veteran does in 
fact suffer from chloracne.  The examiner who conducted the 
1999 VA examination did not diagnose chloracne.  At any rate, 
even if the veteran does now suffer from chloracne, there is 
no persuasive evidence to link it to his active duty service.  
The Board finds that 1999 VA examination to be entitled to 
more weight than the 1997 VA examination.  The 1999 
examination was for the sole purpose of examination of the 
veteran's skin disorder.  The report of the examination is 
quite detailed as to examination findings.  In sum, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for chloracne. 

III.  Entitlement to Service Connection for Acne Rosacea

Acne rosacea is not expressly listed as a presumptive disease 
secondary to herbicide exposure under 38 C.F.R. § 3.309(e).  
No health care provider has indicated that this condition is 
analogous to chloracne or other acneiform disease consistent 
with chloracne.  Moreover, even if the Board were to assume 
that it may be considered an acneiform disease consistent 
with chloracne, it was not manifested within one year of last 
exposure to herbicides during service.  The presumptive 
provisions therefore do not apply.  Further, as it was not 
manifested during service and has not otherwise been 
persuasively linked to exposure to herbicides by competent 
evidence, there is otherwise no basis for service connection.  
38 C.F.R. § 3.303; Combee.  

The Board notes here the veteran's testimony that he began 
suffering from a skin rash in about 1967 or 1968.  However, 
his current assertions in this regard are contrary to what he 
was reporting to medical care providers during that same time 
period.  At the time of service examinations in November 
1966, March 1967 and September 1968, the expressly denied 
ever having any skin.  Moreover, his skin was clinically 
evaluated as normal by examiners at the time of those 
examinations, suggesting that at least in the opinion of 
trained medical personnel, no skin disorder was present on 
those occasions.  The first medical references to any skin 
problems appear in the late 1970's, a number of years after 
service.  

The preponderance of the evidence is against a finding that 
acne rosacea was manifested during service or for a number of 
years thereafter.  The preponderance of the evidence is also 
against a finding that this skin disorder is otherwise 
related to the veteran's active duty service, including 
exposure to herbicide agents during such service.  



IV.  Entitlement to an Earlier Effective Date for the Grant 
of Service Connection for non-Hodgkin's Lymphoma Effective 
Prior to November 27, 1996

The veteran has been service connected for his non-Hodgkin's 
lymphoma effective November 27, 1996.  The Board has reviewed 
the testimony of the at his hearing before a hearing officer 
at the RO as well as written argument submitted by the 
veteran's.  It appears to be contended that the veteran 
should be awarded service connection for non-Hodgkin's 
lymphoma effective April 1996.  The disagreement stems upon 
the meaning of VA regulations at 38 C.F.R. § 3.157.  Under 
38 C.F.R. § 3.157(a), the effective date of pension or 
compensation benefits, if otherwise in order, will be the 
date of receipt of a claim or the date where entitlement 
arose, which arose later.  A report of examination or 
hospitalization which meet the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for the benefits under a liberalizing law or 
VA issue.

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
§ 3.144 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.  

Under 38 C.F.R. § 3.157(b), once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable to a degree, the 
receipt of one of the following will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  In addition, receipt of one of the following will be 
accepted as an informal claim in the case of a retired member 
of the uniform service whose former claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling:  (1) Report of an examination or hospitalization 
by VA or uniformed services; (2) evidence from a private 
physician or laymen; (3) evidence from a state and other 
institutions.  

It appears that the RO assigned the November 1996 effective 
date on the basis that it was a claim for an increase since 
disability benefits had already been granted, but later the 
RO indicated that its reasoning was incorrect.  The Board 
notes here that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that with respect to 
disability compensation claims, 38 C.F.R. § 3.157 applies to 
a "quite-specific group of claims for disability 
compensation, i.e., those that are considered informal claims 
on the basis of a submission of a report from a medical 
examination or hospitalization.  The regulation allows for 
the reports to serve as informal claims for increased 
disability compensation for service-connected conditions, and 
as claims to reopen finalized claims regarding service-
connected conditions, presumably in an effort to gain 
compensation."  See Sears v. Principi, 16 Vet. App. 244, 
249-250 (2002); see also Servello v. Derwinski, 3 Vet. App. 
196., 199 (1992).  In other words, because there had been no 
previous claim based on non-Hodgkin's Lymphoma, medical 
records of treatment for that disorder did not constitute 
informal claims under 38 C.F.R. § 3.157.  

The Board also notes here that although the RO subsequently 
acknowledged that the assignment of an effective date of 
November 27, 1996, was incorrect, it did not take action to 
change the effective date back to the date of claim in July 
1997.  However, it does not appear that there is any legal 
basis for assigning an even earlier effective date. 

In the written argument of December 1998, it appears to be 
conceded that 38 C.F.R. § 3.157 is not applicable in this 
case.  However, it is argued that because 38 C.F.R. § 3.157 
is not applicable, 38 C.F.R. § 3.155 is applicable.  Under 
3.155(a), any communication or action, indicating an intent 
to apply for one or more benefits under laws administered by 
the VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some other person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  However, as specifically 
noted within 38 C.F.R. § 3.155, such an informal claim "must 
identify the benefits sought."  

In this case, treatment for non-Hodgkin's lymphoma in April 
of 1996 would not "identify" the benefit sought.  The simple 
fact that the veteran was being treated for non-Hodgkin's 
lymphoma in April 1996 does not indicate that the veteran was 
filing an informal claim seeking service connection for this 
disorder.  Under the logic provided by the veteran's 
attorney, the VA would be required to submit to all veteran's 
applications for service connection for any disorder treated 
by the VA at any time.  

It is argued that even though the treatment was in April of 
1996 (more than one year prior to the July 1997 claim), 
because this was a new claim, and he had not been sent an 
application, the one-year requirement never started, 
therefore, the effective date should be April 1996.  Under 
38 C.F.R. § 3.155(a), upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Once again, the Board must note that the argument of 
the veteran's attorney presupposes that treatment for non-
Hodgkin's lymphoma in April of 1996 "identifies" a benefit 
sought.  The Board cannot agree with this assessment.    

At the hearing held before the hearing officer at the RO in 
August 1999, the veteran testified that non-Hodgkin's 
lymphoma was first found in approximately 1996.  It was 
indicated that 1996 was the first time the veteran noticed 
his eye difficulty.  The veteran began his claim in July of 
1997 when he petitioned to reopen his claim for Agent Orange 
exposure, indicating that he had non-Hodgkin's lymphoma.  

As noted above, service connection was granted and the 
effective date was eventually established by the RO as 
November 27, 1996, based on its interpretation of § 3.157 at 
that time.  Treatment on November 27, 1996, was within one 
year of the July 1997 claim.  However, there is no legal 
basis for assigning an earlier effective date.

The veteran's attorney also appears to argue that 38 C.F.R. 
§ 3.144 should be applied because of the subsequent 
establishment of entitlement based on a change of the 
applicable regulations.  As noted by the RO, non-Hodgkin's 
lymphoma was added to the list of presumptive diseases 
associated with Agent Orange in 1990.  However, as the 
veteran has testified, he did not have non-Hodgkin's lymphoma 
in 1990.  A disorder was indicated in April 1996 that was 
eventually diagnosed as non-Hodgkin's lymphoma.  The veteran 
did not file this claim until July of 1997.  

Under 38 C.F.R. § 3.144, when pension, compensation, and 
other disorders are awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of the award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  Under 38 C.F.R. § 3.114(a)(1) 
if a claim is received on the initiative of VA within one 
year from the effective date of the law or VA issue, or if 
the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  

In this case, medical records do not show that the veteran 
had non-Hodgkin's lymphoma under 1996, several years after 
the 1990 liberalizing law.  Accordingly, § 3.114 also does 
not provide a basis to award the veteran an earlier effective 
date for the award of service connection for this disorder.  




ORDER

The claim of entitlement to service connection for chloracne 
is reopened, but entitlement to that benefit is not 
warranted.  Entitlement to service connection for acne 
rosacea is not warranted.  Entitlement to an earlier 
effective date for the award of service connection for non-
Hodgkin's lymphoma is not warranted.  The appeal is denied.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

